           Case 1:21-cv-06284-AJN Document 1 Filed 07/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



                                                               Case No.
GBM Global Holding Company Limited
                                                              EMERGENCY PETITION FOR
                       Plaintiff,                             (1) A TEMPORARY
                                                              RESTRAINING ORDER IN AID
            v.
                                                              OF ARBITRATION; (2) AN
                                                              ORDER TO SHOW CAUSE
The Unidentified Individuals Listed On Schedule A,            WHY A PRELIMINARY
                                                              INJUNCTION SHOULD NOT
                           Defendants.                        ISSUE; AND (3) AN ORDER
                                                              AUTHORIZING
                                                              ALTERNATIVE SERVICE OF
                                                              THE TRO AND SHOW CAUSE
                                                              ORDER


        On July 23, 2021, or as soon thereafter as can be heard, Petitioner GBM Global Holding

Company Limited (“Petitioner”), will and does hereby, before a United States District Court Judge,

Southern District of New York, 500 Pearl St, New York, NY 10007, petition for an emergency

temporary restraining order, as well as a preliminary injunction, pending an arbitration between

the parties, as follows:

            1. Enjoining Defendants listed in Schedule A to the Memorandum Of Law in Support
               of the Petition (“Memorandum”) from transferring cryptocurrencies they
               transferred to certain cryptocurrency exchanges listed in Schedule B to the
               Memorandum.

        The grounds for Plaintiff’s motion are that immediate and irreparable injury will result to

Plaintiff absent such a temporary restraining order, as more fully set forth in the Memorandum of

Law and supporting Declarations submitted herewith.

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant the temporary

restraining order requested herein and thereafter, a preliminary injunction
          Case 1:21-cv-06284-AJN Document 1 Filed 07/23/21 Page 2 of 2




Dated: July 23, 2021.


                                                 Angus F. Ni


                                          By:   _______________________

                                                 AFN LAW PLLC
                                                 387 Park Ave S, 5th Floor,
                                                 New York, NY 10016
                                                 (646) 453-7294
                                                 angus@afnlegal.com
                                                 Attorneys for Petitioner
